Littlejohn and Harwell, Justices
(dissenting) :
We respectfully dissent and would affirm the order of the family court judge.
While not spelled out as a basis for the reversal, implicit in the majority opinion is a finding that the trial judge abused its discretion.
Admittedly, there is involved a close question. In such matters the trial judge should be allowed a wide discretion and his order should not be reversed without adequate considerations, which in our view do not appear in the record.
Discretion, allowed to a trial judge, is not easily defined. In actuality, there is involved merely a degree of disagreement. When an appellate court is in agreement with the trial judge, or where the disagreement is mild, the court affirms on the ground that the lower court has exercised its discretion properly. When the disagreement between the appellate court and the trial court is more substantial, the *657higher court says that the lower court abused its discretion. The facts in this case do not warrant a reversal.
We would affirm the order of the lower court.